This is an appeal by claimant from a decision of the Workmen’s Compensation Board disallowing her claim for death benefits. Claimant is the widow of Lazarus Pieman. The board found that on February 18, 1945, while decedent was engaged in the regular course of his employment, he suffered a cerebral hemorrhage which resulted in his death on the same day. The board also found that decedent did not sustain accidental injuries arising out of and in the course of his employment and that his death was unrelated to such injuries. The evidence sustains the finding of the board. Decision unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.